

117 HR 563 IH: Protecting Life and Integrity in Research Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 563IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Luetkemeyer (for himself, Mr. Mooney, Mr. Gaetz, Mr. Palazzo, Mr. Joyce of Pennsylvania, Mr. Allen, Mr. Duncan, Mr. Norman, Mr. Weber of Texas, Mr. Tiffany, Mr. Lamborn, Mr. Kelly of Pennsylvania, Mr. Banks, Mr. Jordan, Mr. Wright, Mr. Chabot, Mr. Budd, Mr. Sessions, Mr. Carl, Mr. Feenstra, Mr. Grothman, Mr. Posey, Mr. Graves of Louisiana, Mr. Babin, Mr. Biggs, Mr. Waltz, Mr. Arrington, Mr. Rose, Mr. Stauber, Mr. LaMalfa, Mr. Good of Virginia, Mr. Harris, Mr. Kustoff, Mr. Gibbs, Mr. Kelly of Mississippi, Mr. Latta, Mr. Guest, Mr. Roy, Mr. Loudermilk, Mr. Moore of Alabama, Mr. Smith of New Jersey, Mr. LaTurner, Mr. Rogers of Kentucky, Mr. Rosendale, Ms. Herrell, Mrs. Miller of Illinois, Mr. Jackson, Mrs. Lesko, Mr. Steube, Mr. Fortenberry, Mr. Johnson of Louisiana, Mr. Dunn, and Mrs. Boebert) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to prohibit the Secretary of Health and Human Services from conducting or supporting any research involving human fetal tissue that is obtained pursuant to an induced abortion, and for other purposes.1.Short titleThis Act may be cited as the Protecting Life and Integrity in Research Act of 2021.2.No research by HHS involving human fetal tissue obtained pursuant to an induced abortion(a)In generalThe Public Health Service Act is amended by inserting after section 498A of such Act (42 U.S.C. 289g–1) the following:498A–1.No research involving human fetal tissue obtained pursuant to an induced abortion(a)In generalThe Secretary may not conduct or support any research involving human fetal tissue that is obtained pursuant to an induced abortion.(b)Development of new, ethical cell linesSubsection (a) does not limit the authority of the Secretary to develop or support the development of new, high-efficiency cell lines, including for the production of vaccines and genetic vectors, so long as the cell lines are not derived from human fetal tissue that is obtained pursuant to an induced abortion..(b)Conforming amendmentsSection 498A of the Public Health Service Act (42 U.S.C. 289g–1) is amended—(1)in subsections (a)(2), (c)(1)(B), and (g), by striking or induced each place it appears; and(2)in subsection (b)(2)—(A)by striking subparagraph (A); and(B)by redesignating subparagraphs (B) and (C) as (A) and (B), respectively.3.Prohibition against solicitation or knowing acquisition, receipt, or acceptance of a donation of human fetal tissue knowing that the tissue was obtained pursuant to an induced abortion(a)In generalParagraph (1) of section 498B(c) of the Public Health Service Act (42 U.S.C. 289g–2(c)) is amended to read as follows:(1)solicit or knowingly acquire, receive, or accept a donation (excluding any transfer for purposes of autopsy or burial) of human fetal tissue knowing that—(A)a human pregnancy was deliberately initiated to provide such tissue; or(B)the tissue was obtained pursuant to an induced abortion; or.(b)Conforming changesSection 498B of the Public Health Service Act (42 U.S.C. 289g–2) is amended—(1)by striking subsection (b);(2)by redesignating subsections (c) through (e) as subsections (b) through (d), respectively;(3)in subsection (c), as redesignated—(A)in paragraph (1), by striking (a), (b), or (c) and inserting (a) or (b); and(B)in paragraph (2), by striking or (b)(3); and(4)in subsection (d), as redesignated, by amending paragraph (1) to read as follows:(1)The term human fetal tissue means tissue or cells obtained from a dead human embryo or fetus after a spontaneous or induced abortion, or after a stillbirth..4.Authorization for HHS research on fetal tissue and corresponding reportingSection 498A of the Public Health Service Act (42 U.S.C. 289g–1) is amended—(1)in the section heading, by striking Research on transplantation of fetal tissue and inserting Research on fetal tissue;(2)in subsection (a)(1)—(A)by striking research on the transplantation of human fetal tissue for therapeutic purposes and inserting research on human fetal tissue; and(B)by adding at the end the following: Notwithstanding any other provision of law, any research of the Department of Health and Human Services on human fetal tissue shall be conducted or supported in accordance with this section.; and(3)in subsection (b)(1)(B), by inserting if the fetal tissue is intended for transplantation, before the donation is made.